Case 2:19-cv-00085-JMS-DLP Document 154 Filed 04/14/20 Page 1 of 2 PageID #: 3982




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

  ROGER TODD,                                        )
                                                     )
                 Plaintiff,                          )
                                                            Case No. 2:19-cv-00085-JMS-DLP
  v.                                                 )
                                                     )
  OCWEN LOAN SERVICING, INC., and                    )
  DEUTSCHE BANK NATIONAL TRUST CO.,                  )
  as Trustee for NovaStar Mortgage Funding           )
  Trust, Series 2007-1,                              )
                                                     )
                 Defendant.

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Roger Todd

  (“Plaintiff”) and Defendant Ocwen Loan Servicing, LLC (“Defendant”), incorrectly named in the

  caption as Ocwen Loan Servicing, Inc., through their respective counsel, that Plaintiff’s claim

  under the Telephone Consumer Protection Act (“TCPA”)—Count II of Plaintiff’s Second

  Amended Complaint—shall be dismissed in its entirety with prejudice pursuant to Federal Rule of

  Civil Procedure 41. All other claims made by the Plaintiff shall remain pending and unaffected by

  the agreed dismissal of the TCPA claim. Each party shall bear its own costs and attorneys’ fees

  with respect to Plaintiff’s TCPA claim.

  Dated: April 14, 2020

  Respectfully submitted,

  By: /s/ Travis W. Cohron                         By: /s/ Joseph D. Kern
  Travis W. Cohron                                 David M. Schultz
  CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP          Joseph D. Kern
  320 N. Meridian Street, Suite 1100               HINSHAW & CULBERTSON
  Indianapolis, IN 46204                           151 North Franklin Street, Suite 2500
  Telephone: (317) 637-1321                        Chicago, IL 60606
  tcohron@clarkquinnlaw.com                        dshultz@hinshawlaw.com
  Counsel for Plaintiff                            jkern@hinshawlaw.com
                                                   Telephone: (312) 704-3000


                                                                                   1018199\305540355.v1
Case 2:19-cv-00085-JMS-DLP Document 154 Filed 04/14/20 Page 2 of 2 PageID #: 3983




                                                      Counsel for Defendants
                                  CERTIFICATE OF SERVICE
          I, Joseph D. Kern, an attorney, certify that on April 14, 2020, caused to be served a copy
  of the foregoing DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S
  MOTION FOR SANCTIONS by: depositing same in the U.S. Mail box at 151 North Franklin
  Street, Chicago, Illinois 60606, prior to 5:00 p.m., postage prepaid; messenger delivery; UPS;
  facsimile transmitted from (312) 704-3001; email; or electronically via the Case
  Management/Electronic Case Filing system (“ECF”), as indicated below.

         ECF
         Facsimile
         UPS
         U.S. Mail
         E-Mail
         Messenger Delivery


  To: All Parties of Record



                                                  /s/ Joseph D. Kern
                                                  Joseph D. Kern




                                                  2
                                                                                    1018199\305540355.v1
